DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on May 26, 2022 and Request for Continued Examination filed on June 14, 2022.  Claims 1, 18, and 20 are amended.  Claims 1-20 are pending in the case.  Claims 1, 18, and 20 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
 
Applicant’s Response
In the Amendment filed on May 26, 2022, Applicant amended the claims and provided arguments in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the independent claims in response to the rejections of the claims under 35 USC 102 are acknowledged, and Applicant’s associated arguments have been fully considered.  
Regarding the rejection under 35 USC 102, Applicant argues that Cohen Maimon "does not disclose screen-scraping information related to one or more settings of the medical imaging device used in the medical imaging examination, as recited" in the amended independent claims. This argument is persuasive, and the rejection under 35 USC 102 is withdrawn.
In the previous office action, the independent claims were also rejected under 35 USC 103 as being unpatentable over the combination of Cohen Maimon in view of Steinberg. The portions of Steinberg cited in the previous office action teach screen-scraping information related to one or more settings of the medical imaging device used in the medical imaging examination (e.g. paragraphs 0406 and 0408 as cited, describing retrieving information pertaining to the acquisition of an x-ray image such of angles of the axes of the c-arm at the time of acquisition and other imaging parameters such as zoom level, including via the use of a frame grabber to capture screen images from the x-ray system which include the x-ray image itself along with additional information including textual information including values of the axes of the c-arm, where such information may be read from the x-ray images using OCR).
Applicant's arguments do not appear to dispute these teachings of Steinberg, or to address the rejections of the claims under 35 USC 103 at all. Therefore, the rejection of the independent claims under 35 USC 103 is maintained below, and new grounds of rejection are provided below with respect to the dependent claims.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Maimon et al. (US 20200250826 A1) in view of Steinberg et al. (US 20200405399 A1).

With respect to claim 1, Cohen Maimon teaches an apparatus for providing remote assistance to a local operator of a medical imaging device disposed in a medical imaging device bay via a communication link from a remote location that is remote from the medical imaging device bay to the medical imaging device bay (e.g. paragraph 0034, computer aided diagnosis and other analysis using 3D medical images; paragraph 0071, rules for determining deviations from baseline stored in data storage devices, which may include a remote server/cloud accessed over network, via communication interface 114; paragraph 0073, computing devices, including medical imaging machines, CT, MRI, X-ray, ultrasound; paragraph 0082, anatomical image loaded for viewing; paragraph 0088, processing of video stream in real time; monitoring of medical devices monitoring a patient performed in real time; paragraph 0134, lack of target desired behavior by user, lack of knowledge of user in performing operation; generating instructions to direct user to desired target behavior or optimal behavior), the apparatus comprising: 
a workstation disposed at the remote location including at least one workstation display (e.g. paragraph 0033, mobile device of healthcare professional; paragraph 0073, client terminals including radiology workstation, viewing stations, standard computer running viewing/monitoring code, standard mobile device running viewing/monitoring code, etc., as shown in Fig. 2; paragraph 0135, alert to IT administrator, alert to cybersecurity professional; paragraph 0139, screen of another computing device; paragraph 0143, mobile device of supervising healthcare professional, display of another server such as nurse monitoring station); and 
at least one electronic processor programmed to, over the course of a medical imaging examination performed using the medical imaging device (e.g. paragraph 0045, computing device having its own processors, memory, etc.; paragraph 0056, processor executing instructions; paragraph 0059, medical imaging processing device 102 including processor 102 as shown in Fig. 1; paragraph 0060, computing device implemented as existing device on which code is loaded for execution of features described; paragraphs 0079-0081, computing device 202A, 202B, 202C, receiving input of image presented on display of client terminal (where client terminal may be a medical imaging device); paragraph 0082, anatomical image loaded for viewing; paragraph 0088, processing of video stream in real time; monitoring of medical devices monitoring a patient performed in real time paragraph 0112, Fig. 4, computing device; paragraph 0147, acts 402-418 iterated): 
extract successive image frames from video or screen sharing of a controller display of the medical imaging device (e.g. paragraph 0032, frames grabbed from video signals such as by in-line/parallel connection between client terminal and display, splitter port, etc.; paragraph 0033, data presented within multiple medical UIs presented on multiple displays; for each display presenting a respective medical UI, a respective frame of the video stream is captured; multiple frames monitored; paragraph 0034, 2D frames and metadata extracted from video stream of display of 3D medical images; paragraph 0039, extraction from frames captured from video signals; paragraph 0045, capturing frames of video stream; paragraph 0079, device 202A receiving input of image on display 262A of client terminal 260A; paragraph 0081, device 202C capturing anatomical images obtained from server and presented on radiology workstation; paragraph 0087, describing act 306 of Fig. 3, frame currently presented on display of client terminal captured from video signals; paragraph 0088, processing video stream in real time; real time monitoring of medical devices monitoring patient; paragraph 0112, Fig. 4, current frames of video stream of certain medical UI presented on certain display of certain client terminal captured by certain computing device, such as is described with respect to Fig. 2 and act 304 of Fig. 3; capturing of frames from video stream performed as described with reference to act 306 of Fig. 3; paragraph 0120, display of client terminal presents medical monitoring application monitoring multiple medical parameters of patient, another display of another client terminal presents medical UI of medical database storing medical records, for example, EMR application storing EMR of patient, PACS viewer presenting list of stored images; paragraph 0126, multiple frames captured from video stream monitored; paragraph 0127, frames monitored by iterating acts 402-406; paragraph 0147, acts 402-418 iterated); 
screen-scrape information related to one or more settings of the medical imaging examination from the successive image frames over the course of the medical imaging examination (e.g. paragraph 0022, identifying manual entry of data by user using medical UI; paragraphs 0032-0033, capturing frames; frame analyzed to identify data elements indicative of medical parameters; multiple frames monitored; paragraph 0042, data extracted from display; paragraph 0045, data extracted from dynamic screens; paragraph 0046, extracting data presented on displays; paragraph 0079, extracting data from displays of devices; paragraphs 0113, Fig. 4 act 404, captured frame analyzed to identify data elements, each of which is indicative of respective medical parameter of the patient; paragraph 0117, data elements converted into converted/metadata values; paragraph 0119, repeating acts 402-406 for each of multiple medical UIs presented on respective displays of respective client terminals; resulting converted metadata values available for comparison; paragraph 0120, medical parameters, EMR, patient images; paragraph 0127, iterating acts 402-406, iteratively computing converted metadata values; monitoring over time according to monitored frames; paragraph 0128, frames monitored for detecting manual entry of data by user using medical UI; fields designated for user entry identified and monitored, such as patient name, rate of delivery, address, name of medication delivered; paragraph 0133, detected deviation in monitored user entry; detecting incorrect data entered by user; paragraph 0135, entry of inappropriate data such as dangerous levels of medication; paragraph 0136, allowable entry of data; paragraph 0147, acts 402-418 iterated); 
maintain status information on the medical imaging examination at least in part using the screen-scraped information (e.g. paragraph 0033, data elements converted into metadata, text representations, etc. are stored, analyzed to identify baseline parameters, etc.; multiple frames of displays monitored to detect deviations; paragraph 0079, extracted data used to update patient medical records, such as log of patient ventilation values; paragraph 0117, plot of medical parameters over time; paragraph 0121, converted metadata values obtained from multiple UIs analyzed to identify baseline parameters; paragraph 0122, matching baseline, matching EMR record of patient and monitoring data obtained by monitoring device; paragraph 0123, values of monitoring parameters obtained from monitoring device and other values stored in EMR, for example reading of previously obtained ECG, abnormal oxygen level reading, etc.; paragraph 0128, monitoring manual entry of data by user using respective medical UI; comparing current frames to historical frames to detect changes, which denote user entries; fields designated for manual user entry identified and monitored; paragraph 0142, storing indication of collected values in EMR of patient; extracting converted metadata from medical UI such as radiology information system to another such as medical UI of a monitoring device; storing data from multiple medical UIs in EMR, such as in aggregated form); and 
output an alert perceptible at the remote location when the status information on the medical imaging examination satisfies an alert criterion (e.g. paragraph 0033, detecting deviation from baseline parameters, generating alert indicative of the deviation; sending alert to mobile device of healthcare professional; pushing pop-up window on display of a monitoring station; paragraph 0079, extracted data used for creating alerts of detected abnormal values for taking action by relevant personnel; paragraph 0129, deviation from baseline parameters detected according to set of rules; paragraph 0130, deviation of monitored converted metadata values from baseline parameters detected; paragraph 0131, deviation of one or more medical parameters measured by medical monitoring device; paragraph 0132, rules defining threshold for converted metadata values defined as having deviated; paragraph 0134, set of rules defining target user behavior, indicative of lack of compliance by user, or defining optimal desired target behavior, indicative of lack of optimal performance, or lack of knowledge of user in performing operation; paragraph 0135, deviation indicative of malicious behavior, harming patient, etc.; generated instructions include alert to IT administrator, alert to cybersecurity professional; paragraph 0136, deviation indicative of improper data entry; paragraph 0137, deviation from baseline parameters detected; paragraph 0139, alert message for presentation on screen of another computing device; paragraph 0143, sending alert indicative of detected deviation such as to mobile device of supervising healthcare professional, display of another server such as nurse monitoring station, sending email).
Cohen Maimon does not explicitly disclose that the screen-scraped information related to one or more settings of the medical imaging examination is information related to one or more settings of the medical imaging device used in the medical imaging examination.  
However, Steinberg teaches that the screen-scraped information related to one or more settings of the medical imaging examination is information related to one or more settings of the medical imaging device used in the medical imaging examination (e.g. paragraph 0406, retrieving information pertaining to the acquisition of a given x-ray image such as, typically, the angles of the different axes of the c-arm at the time of the acquisition of the image, and additionally the values of other imaging parameters such as zoom level; paragraph 0408, for some applications, capture device such as frame grabber captures screen image from x-ray system, upon or immediately after the acquisition of the x-ray image and its display on the native x-ray screen, where such screen image includes not only the x-ray but also additional information, such as textual information, such as the values of the axes of the c-arm at the time of the acquisition of the image; such values are read from the captures x-ray images using OCR; i.e. the system can determine settings related to a medical imaging examination by utilizing OCR on the obtained medical images to extract/scrape the information, such as c-arm angles at acquisition time, zoom levels, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen Maimon and Steinberg in front of him to have modified the teachings of Cohen Maimon (directed to processing data extracted from frames captured from video signals, such as video signals of a plurality of medical devices including medical imaging devices), to incorporate the teachings of Steinberg (directed to image-guided medical procedures) to include the capability, when capturing various medical parameters and imaging device user data entry inputs from screen images of medical device interfaces (i.e. as taught by Cohen Maimon), to also capture information relating to settings of the medical imaging examination, such as angles of different axes of the c-arm of an radiographic imaging device at the time a given image was captured, and additional imaging settings/parameters, such as zoom level, etc., including by utilizing optical character recognition on the captured medical images to identify such medical imaging settings information.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to determine an intra-procedural location of a tool with respect to image data in a non-computer aided surgery procedure, without requiring the fitting of location sensors, without requiring identification/calibration of tools prior to the procedure, without requiring fitting of radiopaque markers to tools, without requiring knowledge of precise geometry/dimensions of a tool for its identification in x-ray images, without requiring tracking location of the subject’s body or assuming location coordinates of the subject’s body in a reference frame, without requiring knowledge of precise parameters of any individual pose of the radiographic imaging device and without requiring poses to be tracked relative to each other or to the position of the subject, etc. as described in Steinberg (paragraph 0241).
With respect to claim 18, Cohen Maimon teaches a non-transitory computer readable medium storing instructions executable by at least one electronic processor for performing a method (e.g. paragraphs 0051-0056, computer program product including computer readable storage medium having computer readable program instructions thereon for causing processor to carry out aspects of invention) of providing remote assistance to a plurality of local operators of one or more medical imaging devices disposed in a corresponding number of medical imaging device bays via a communication link from a remote location that is remote from the medical imaging device bays to the medical imaging device bays (e.g. paragraph 0034, computer aided diagnosis and other analysis using 3D medical images; paragraph 0071, rules for determining deviations from baseline stored in data storage devices, which may include a remote server/cloud accessed over network, via communication interface 114; paragraph 0073, computing devices, including medical imaging machines, CT, MRI, X-ray, ultrasound; paragraph 0082, anatomical image loaded for viewing; paragraph 0088, processing of video stream in real time; monitoring of medical devices monitoring a patient performed in real time; paragraph 0134, lack of target desired behavior by user, lack of knowledge of user in performing operation; generating instructions to direct user to desired target behavior or optimal behavior; Fig. 2 showing a plurality of terminal devices 260 connected to a plurality of computing devices 202 and networked via respective communication interfaces 214 to network 252; i.e. assistance is provided to a local user of a medical device, such as a medical imaging device, based on monitored behavior with respect to rules which may be stored at a remote location and accessed via a communication line), the method comprising, over the course of medical imaging examinations using the medical imaging devices: 
extracting successive image frames from video or screen sharing of controller displays of the medical imaging devices (e.g. paragraph 0032, frames grabbed from video signals such as by in-line/parallel connection between client terminal and display, splitter port, etc.; paragraph 0033, data presented within multiple medical UIs presented on multiple displays; for each display presenting a respective medical UI, a respective frame of the video stream is captured; multiple frames monitored; paragraph 0034, 2D frames and metadata extracted from video stream of display of 3D medical images; paragraph 0039, extraction from frames captured from video signals; paragraph 0045, capturing frames of video stream; paragraph 0079, device 202A receiving input of image on display 262A of client terminal 260A; paragraph 0081, device 202C capturing anatomical images obtained from server and presented on radiology workstation; paragraph 0087, describing act 306 of Fig. 3, frame currently presented on display of client terminal captured from video signals; paragraph 0088, processing video stream in real time; real time monitoring of medical devices monitoring patient; paragraph 0112, Fig. 4, current frames of video stream of certain medical UI presented on certain display of certain client terminal captured by certain computing device, such as is described with respect to Fig. 2 and act 304 of Fig. 3; capturing of frames from video stream performed as described with reference to act 306 of Fig. 3; paragraph 0120, display of client terminal presents medical monitoring application monitoring multiple medical parameters of patient, another display of another client terminal presents medical UI of medical database storing medical records, for example, EMR application storing EMR of patient, PACS viewer presenting list of stored images; paragraph 0126, multiple frames captured from video stream monitored; paragraph 0127, frames monitored by iterating acts 402-406; paragraph 0147, acts 402-418 iterated); 
screen-scraping information related to one or more settings of the medical imaging examinations from the successive image frames over the course of the medical imaging examinations (e.g. paragraph 0022, identifying manual entry of data by user using medical UI; paragraphs 0032-0033, capturing frames; frame analyzed to identify data elements indicative of medical parameters; multiple frames monitored; paragraph 0042, data extracted from display; paragraph 0045, data extracted from dynamic screens; paragraph 0046, extracting data presented on displays; paragraph 0079, extracting data from displays of devices; paragraphs 0113, Fig. 4 act 404, captured frame analyzed to identify data elements, each of which is indicative of respective medical parameter of the patient; paragraph 0117, data elements converted into converted/metadata values; paragraph 0119, repeating acts 402-406 for each of multiple medical UIs presented on respective displays of respective client terminals; resulting converted metadata values available for comparison; paragraph 0120, medical parameters, EMR, patient images; paragraph 0127, iterating acts 402-406, iteratively computing converted metadata values; monitoring over time according to monitored frames; paragraph 0128, frames monitored for detecting manual entry of data by user using medical UI; fields designated for user entry identified and monitored, such as patient name, rate of delivery, address, name of medication delivered; paragraph 0133, detected deviation in monitored user entry; detecting incorrect data entered by user; paragraph 0135, entry of inappropriate data such as dangerous levels of medication; paragraph 0136, allowable entry of data; paragraph 0147, acts 402-418 iterated);
maintaining status information on the medical imaging examinations at least in part using the screen-scraped information (e.g. paragraph 0033, data elements converted into metadata, text representations, etc. are stored, analyzed to identify baseline parameters, etc.; multiple frames of displays monitored to detect deviations; paragraph 0079, extracted data used to update patient medical records, such as log of patient ventilation values; paragraph 0117, plot of medical parameters over time; paragraph 0121, converted metadata values obtained from multiple UIs analyzed to identify baseline parameters; paragraph 0122, matching baseline, matching EMR record of patient and monitoring data obtained by monitoring device; paragraph 0123, values of monitoring parameters obtained from monitoring device and other values stored in EMR, for example reading of previously obtained ECG, abnormal oxygen level reading, etc.; paragraph 0128, monitoring manual entry of data by user using respective medical UI; comparing current frames to historical frames to detect changes, which denote user entries; fields designated for manual user entry identified and monitored; paragraph 0142, storing indication of collected values in EMR of patient; extracting converted metadata from medical UI such as radiology information system to another such as medical UI of a monitoring device; storing data from multiple medical UIs in EMR, such as in aggregated form); and 
outputting an alert perceptible at the remote location when the status information on one or more of the medical imaging examinations satisfies an alert criterion (e.g. paragraph 0033, detecting deviation from baseline parameters, generating alert indicative of the deviation; sending alert to mobile device of healthcare professional; pushing pop-up window on display of a monitoring station; paragraph 0079, extracted data used for creating alerts of detected abnormal values for taking action by relevant personnel; paragraph 0129, deviation from baseline parameters detected according to set of rules; paragraph 0130, deviation of monitored converted metadata values from baseline parameters detected; paragraph 0131, deviation of one or more medical parameters measured by medical monitoring device; paragraph 0132, rules defining threshold for converted metadata values defined as having deviated; paragraph 0134, set of rules defining target user behavior, indicative of lack of compliance by user, or defining optimal desired target behavior, indicative of lack of optimal performance, or lack of knowledge of user in performing operation; paragraph 0135, deviation indicative of malicious behavior, harming patient, etc.; generated instructions include alert to IT administrator, alert to cybersecurity professional; paragraph 0136, deviation indicative of improper data entry; paragraph 0137, deviation from baseline parameters detected; paragraph 0139, alert message for presentation on screen of another computing device; paragraph 0143, sending alert indicative of detected deviation such as to mobile device of supervising healthcare professional, display of another server such as nurse monitoring station, sending email).
Cohen Maimon does not explicitly disclose that the screen-scraped information related to one or more settings of the medical imaging examination is information related to one or more settings of the medical imaging device used in the medical imaging examinations.  
However, Steinberg teaches that the screen-scraped information related to one or more settings of the medical imaging examination is information related to one or more settings of the medical imaging device used in the medical imaging examinations (e.g. paragraph 0406, retrieving information pertaining to the acquisition of a given x-ray image such as, typically, the angles of the different axes of the c-arm at the time of the acquisition of the image, and additionally the values of other imaging parameters such as zoom level; paragraph 0408, for some applications, capture device such as frame grabber captures screen image from x-ray system, upon or immediately after the acquisition of the x-ray image and its display on the native x-ray screen, where such screen image includes not only the x-ray but also additional information, such as textual information, such as the values of the axes of the c-arm at the time of the acquisition of the image; such values are read from the captures x-ray images using OCR; i.e. the system can determine settings related to a medical imaging examination by utilizing OCR on the obtained medical images to extract/scrape the information, such as c-arm angles at acquisition time, zoom levels, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen Maimon and Steinberg in front of him to have modified the teachings of Cohen Maimon (directed to processing data extracted from frames captured from video signals, such as video signals of a plurality of medical devices including medical imaging devices), to incorporate the teachings of Steinberg (directed to image-guided medical procedures) to include the capability, when capturing various medical parameters and imaging device user data entry inputs from screen images of medical device interfaces (i.e. as taught by Cohen Maimon), to also capture information relating to settings of the medical imaging examination, such as angles of different axes of the c-arm of an radiographic imaging device at the time a given image was captured, and additional imaging settings/parameters, such as zoom level, etc., including by utilizing optical character recognition on the captured medical images to identify such medical imaging settings information.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to determine an intra-procedural location of a tool with respect to image data in a non-computer aided surgery procedure, without requiring the fitting of location sensors, without requiring identification/calibration of tools prior to the procedure, without requiring fitting of radiopaque markers to tools, without requiring knowledge of precise geometry/dimensions of a tool for its identification in x-ray images, without requiring tracking location of the subject’s body or assuming location coordinates of the subject’s body in a reference frame, without requiring knowledge of precise parameters of any individual pose of the radiographic imaging device and without requiring poses to be tracked relative to each other or to the position of the subject, etc. as described in Steinberg (paragraph 0241).
With respect to claim 20, Cohen Maimon teaches a method for providing remote assistance to a local operator of a medical imaging device disposed in a medical imaging device bay via a communication link from a remote location that is remote from the medical imaging device bay to the medical imaging device bay (e.g. paragraph 0034, computer aided diagnosis and other analysis using 3D medical images; paragraph 0071, rules for determining deviations from baseline stored in data storage devices, which may include a remote server/cloud accessed over network, via communication interface 114; paragraph 0073, computing devices, including medical imaging machines, CT, MRI, X-ray, ultrasound; paragraph 0082, anatomical image loaded for viewing; paragraph 0088, processing of video stream in real time; monitoring of medical devices monitoring a patient performed in real time; paragraph 0134, lack of target desired behavior by user, lack of knowledge of user in performing operation; generating instructions to direct user to desired target behavior or optimal behavior), the method comprising, over the course of a medical examination: 
extracting successive image frames from video or screen sharing of a controller display of the medical imaging device (e.g. paragraph 0032, frames grabbed from video signals such as by in-line/parallel connection between client terminal and display, splitter port, etc.; paragraph 0033, data presented within multiple medical UIs presented on multiple displays; for each display presenting a respective medical UI, a respective frame of the video stream is captured; multiple frames monitored; paragraph 0034, 2D frames and metadata extracted from video stream of display of 3D medical images; paragraph 0039, extraction from frames captured from video signals; paragraph 0045, capturing frames of video stream; paragraph 0079, device 202A receiving input of image on display 262A of client terminal 260A; paragraph 0081, device 202C capturing anatomical images obtained from server and presented on radiology workstation; paragraph 0087, describing act 306 of Fig. 3, frame currently presented on display of client terminal captured from video signals; paragraph 0088, processing video stream in real time; real time monitoring of medical devices monitoring patient; paragraph 0112, Fig. 4, current frames of video stream of certain medical UI presented on certain display of certain client terminal captured by certain computing device, such as is described with respect to Fig. 2 and act 304 of Fig. 3; capturing of frames from video stream performed as described with reference to act 306 of Fig. 3; paragraph 0120, display of client terminal presents medical monitoring application monitoring multiple medical parameters of patient, another display of another client terminal presents medical UI of medical database storing medical records, for example, EMR application storing EMR of patient, PACS viewer presenting list of stored images; paragraph 0126, multiple frames captured from video stream monitored; paragraph 0127, frames monitored by iterating acts 402-406; paragraph 0147, acts 402-418 iterated); 
screen-scraping information related to one or more settings the medical imaging examination from the successive image frames over the course of the medical imaging examinations (e.g. paragraph 0022, identifying manual entry of data by user using medical UI; paragraphs 0032-0033, capturing frames; frame analyzed to identify data elements indicative of medical parameters; multiple frames monitored; paragraph 0042, data extracted from display; paragraph 0045, data extracted from dynamic screens; paragraph 0046, extracting data presented on displays; paragraph 0079, extracting data from displays of devices; paragraphs 0113, Fig. 4 act 404, captured frame analyzed to identify data elements, each of which is indicative of respective medical parameter of the patient; paragraph 0117, data elements converted into converted/metadata values; paragraph 0119, repeating acts 402-406 for each of multiple medical UIs presented on respective displays of respective client terminals; resulting converted metadata values available for comparison; paragraph 0120, medical parameters, EMR, patient images; paragraph 0127, iterating acts 402-406, iteratively computing converted metadata values; monitoring over time according to monitored frames; paragraph 0128, frames monitored for detecting manual entry of data by user using medical UI; fields designated for user entry identified and monitored, such as patient name, rate of delivery, address, name of medication delivered; paragraph 0133, detected deviation in monitored user entry; detecting incorrect data entered by user; paragraph 0135, entry of inappropriate data such as dangerous levels of medication; paragraph 0136, allowable entry of data; paragraph 0147, acts 402-418 iterated); 
maintaining status information on the medical imaging examination at least in part using the screen-scraped information (e.g. paragraph 0033, data elements converted into metadata, text representations, etc. are stored, analyzed to identify baseline parameters, etc.; multiple frames of displays monitored to detect deviations; paragraph 0079, extracted data used to update patient medical records, such as log of patient ventilation values; paragraph 0117, plot of medical parameters over time; paragraph 0121, converted metadata values obtained from multiple UIs analyzed to identify baseline parameters; paragraph 0122, matching baseline, matching EMR record of patient and monitoring data obtained by monitoring device; paragraph 0123, values of monitoring parameters obtained from monitoring device and other values stored in EMR, for example reading of previously obtained ECG, abnormal oxygen level reading, etc.; paragraph 0128, monitoring manual entry of data by user using respective medical UI; comparing current frames to historical frames to detect changes, which denote user entries; fields designated for manual user entry identified and monitored; paragraph 0142, storing indication of collected values in EMR of patient; extracting converted metadata from medical UI such as radiology information system to another such as medical UI of a monitoring device; storing data from multiple medical UIs in EMR, such as in aggregated form); and 
displaying the status information on the medical imaging examination at a workstation display (e.g. paragraph 0033, detecting deviation from baseline parameters, generating alert indicative of the deviation; sending alert to mobile device of healthcare professional; pushing pop-up window on display of a monitoring station; paragraph 0079, extracted data used for creating alerts of detected abnormal values for taking action by relevant personnel; paragraph 0129, deviation from baseline parameters detected according to set of rules; paragraph 0130, deviation of monitored converted metadata values from baseline parameters detected; paragraph 0131, deviation of one or more medical parameters measured by medical monitoring device; paragraph 0132, rules defining threshold for converted metadata values defined as having deviated; paragraph 0134, set of rules defining target user behavior, indicative of lack of compliance by user, or defining optimal desired target behavior, indicative of lack of optimal performance, or lack of knowledge of user in performing operation; paragraph 0135, deviation indicative of malicious behavior, harming patient, etc.; generated instructions include alert to IT administrator, alert to cybersecurity professional; paragraph 0136, deviation indicative of improper data entry; paragraph 0137, deviation from baseline parameters detected; paragraph 0139, alert message for presentation on screen of another computing device; paragraph 0143, sending alert indicative of detected deviation such as to mobile device of supervising healthcare professional, display of another server such as nurse monitoring station, sending email).
Cohen Maimon does not explicitly disclose that the screen-scraped information related to one or more settings of the medical imaging examination is information related to one or more settings of the medical imaging device used in the medical imaging examination.  
However, Steinberg teaches that the screen-scraped information related to one or more settings of the medical imaging examination is information related to one or more settings of the medical imaging device used in the medical imaging examination (e.g. paragraph 0406, retrieving information pertaining to the acquisition of a given x-ray image such as, typically, the angles of the different axes of the c-arm at the time of the acquisition of the image, and additionally the values of other imaging parameters such as zoom level; paragraph 0408, for some applications, capture device such as frame grabber captures screen image from x-ray system, upon or immediately after the acquisition of the x-ray image and its display on the native x-ray screen, where such screen image includes not only the x-ray but also additional information, such as textual information, such as the values of the axes of the c-arm at the time of the acquisition of the image; such values are read from the captures x-ray images using OCR; i.e. the system can determine settings related to a medical imaging examination by utilizing OCR on the obtained medical images to extract/scrape the information, such as c-arm angles at acquisition time, zoom levels, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen Maimon and Steinberg in front of him to have modified the teachings of Cohen Maimon (directed to processing data extracted from frames captured from video signals, such as video signals of a plurality of medical devices including medical imaging devices), to incorporate the teachings of Steinberg (directed to image-guided medical procedures) to include the capability, when capturing various medical parameters and imaging device user data entry inputs from screen images of medical device interfaces (i.e. as taught by Cohen Maimon), to also capture information relating to settings of the medical imaging examination, such as angles of different axes of the c-arm of an radiographic imaging device at the time a given image was captured, and additional imaging settings/parameters, such as zoom level, etc., including by utilizing optical character recognition on the captured medical images to identify such medical imaging settings information.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to determine an intra-procedural location of a tool with respect to image data in a non-computer aided surgery procedure, without requiring the fitting of location sensors, without requiring identification/calibration of tools prior to the procedure, without requiring fitting of radiopaque markers to tools, without requiring knowledge of precise geometry/dimensions of a tool for its identification in x-ray images, without requiring tracking location of the subject’s body or assuming location coordinates of the subject’s body in a reference frame, without requiring knowledge of precise parameters of any individual pose of the radiographic imaging device and without requiring poses to be tracked relative to each other or to the position of the subject, etc. as described in Steinberg (paragraph 0241).
With respect to claim 2, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 1, and Cohen Maimon further teaches wherein the screen-scrape of information includes: 
detecting when the successive image frames depict a change to a new dialog screen presented on the controller display (e.g. paragraph 0048, monitoring multiple frames captured over time interval, analyzing frames to detect an activity; certain UI segment is open; paragraph 0135, deviation from set of rules, such as malware splash screen, command line window opening, failed logins; i.e. according to set of rules, the system may determine when a new dialog screen is presented, such as opening of the certain UI segment as described in paragraph 0048, display of a splash screen for malware, opening of a command line window, etc.); and 
screen-scraping at least a portion of the information from one or more of the successive image frames that depict the new dialog screen (e.g. paragraph 0048, monitoring multiple frames captured over time interval, analyzing frames to detect an activity; certain UI segment is open for a long time with no action taken is identified; paragraph 0127, frames monitored by iterating acts 402-406, iteratively computing converted metadata values; paragraph 0128, frames monitored for detecting manual entry by user, such as by comparing current frames to historical frames to detect changes, where the changes denote user entries; paragraph 0147, acts 402-418 iterated; i.e. where, as described in paragraph 0048, after a certain UI segment is open, subsequent frames are monitored to determine whether it is open for a period of time with no action taken, such as is described in paragraph 0128, where the subsequent/current frames are compared to historical frames in order to determine whether a change has occurred; paragraph 0133, detected deviation of monitored user entry, including no data entered as indicated by defined time interval passed without user supplying input).
With respect to claim 3, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 1, and Cohen Maimon further teaches wherein the screen scrape of information includes: 
detecting a new setting value for the medical imaging examination in the successive image frames (e.g. paragraph 0022, identifying manual entry of data by user using medical UI; paragraph 0128, frames monitored for detecting manual entry of data by user using medical UI; fields designated for user entry identified and monitored, such as patient name, rate of delivery, address, name of medication delivered; paragraph 0133, detected deviation in monitored user entry; detecting incorrect data entered by user; paragraph 0135, entry of inappropriate data such as dangerous levels of medication; paragraph 0136, allowable entry of data; Examiner notes that this “new setting value for the medical imaging examination” appears to be a separate and distinct element from the “settings of the medical imaging device” recited in claim 1 and, therefore, could be a setting value of a different type under the broadest reasonable interpretation); and 
screen-scraping the new setting value from one or more imaging frames of the successive image frames that depict the new setting value (e.g. paragraphs 0113, Fig. 4 act 404, captured frame analyzed to identify data elements, each of which is indicative of respective medical parameter of the patient; paragraph 0117, data elements converted into converted/metadata values; paragraph 0119, repeating acts 402-406 for each of multiple medical UIs presented on respective displays of respective client terminals; resulting converted metadata values available for comparison; paragraph 0127, frames monitored by iterating acts 402-406, for iteratively computing the converted metadata values; converted metadata values monitored over time according to monitored frames; paragraph 0137, converted metadata values of medical parameters obtained from captured frames and deviation from baseline parameters is detected); 
wherein the status information on the medical imaging examination is updated with the screen-scraped new setting value (e.g. paragraph 0117, plot of medical parameters over time; paragraph 0121, converted metadata values obtained from multiple UIs analyzed to identify baseline parameters; paragraph 0122, matching baseline, matching EMR record of patient and monitoring data obtained by monitoring device; paragraph 0123, values of monitoring parameters obtained from monitoring device and other values stored in EMR, for example reading of previously obtained ECG, abnormal oxygen level reading, etc.; paragraph 0139, storing indication of deviation in EMR of patient; paragraph 0147, acts 402-418 iterated; paragraph 0142, storing indication of collected values in EMR of patient; extracting converted metadata from medical UI such as radiology information system to another such as medical UI of a monitoring device; storing data from multiple medical UIs in EMR, such as in aggregated form).
With respect to claim 4, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 1, and Cohen Maimon further teaches wherein the screen-scrape of information includes: 
identifying a corresponding dialog screen template that corresponds to a dialog screen depicted in an image frame under analysis of the successive image frames wherein the corresponding dialog screen template identifies one or more screen regions and associates the one or more screen regions with settings of the medical imaging examination (e.g. paragraph 0090, set of rules defining anatomical image, such as according to location on display, pixel values; paragraph 0093, set of rules that define location and/or appearance of metadata, manual settings defined by user; paragraph 0115, data elements are target data elements selected and predefined from multiple data elements appearing in the frame; paragraph 0116, set of rules that define the data elements, such as according to location on the display and pixel values; manual settings defined by user; paragraph 0124, historical frames presented within medical UI; paragraph 0128, historical frames; fields designated for user entry, such as based on manual settings, tags associated with the fields previously known to be associated with data to be entered, etc.; paragraph 0135, set of rules defining normally operating medical UIs; i.e. where a set of rules defining location and appearance of various items on the UI, such as an anatomical image, metadata, and data elements, a historical frame presented within the UI, and/or previously defined data indicating tags or locations associated with fields designated for user entry, are all analogous to a dialog screen template which identifies and associates screen regions with settings of a medical imaging examination, and these rules/historical frames/previously defined data are identified/obtained for further use in extracting information from frames as discussed below; Examiner notes that the recited “settings of the medical imaging examination” appears to be a separate and distinct element from the “settings of the medical imaging device” recited in claim 1 and, therefore, could be settings of a different type under the broadest reasonable interpretation); and 
screen-scraping information from the image frame under analysis in the one or more screen regions and associating the screen-scraped information in the one or more screen regions with settings of the medical imaging examination using the associations provided by the corresponding dialog screen template (e.g. paragraph 0090, part of the frame that includes the anatomical 2D image component is identified based on set of rules; paragraph 0093, metadata of frame identified based on set of rules; paragraph 0113, frame analyzed to identify data elements; data elements extracted; data elements indicative of medical parameter; paragraph 0115, data elements are target data elements, predefined; paragraph 0116, part of the frame that includes the target data elements identified based on set of rules, manual settings, manufacturer settings, etc.; paragraph 0117, data elements converted into metadata values represented as text data representing parameters, base meaning/interpretation of the parameter, etc.; paragraph 0128, comparing current frames to historical frames to detect changes denoting user manual entry of data using the UI; identifying and monitoring fields designated for manual user entry according to manual settings, based on tags associated with field previously known to be associated with data, etc.; paragraph 0135, set of rules defining normally operating medical UIs, deviation from set of rules; i.e. where the data to be extracted from the frame under analysis is extracted based on rules identifying the part of the frame with the data, such as an image component, metadata, or data element, and the extracted data is associated with some medical parameter of the user and/or the medical procedure (such as ECG plot, SpO2, respiration rate, heart rate, etc., as described in paragraph 0113, or a patient name, rate of delivery, address, name of medication as described in paragraph 0128)).
With respect to claim 5, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 1, and Cohen Maimon further teaches wherein the screen-scrape of information includes: 
screen scraping an image frame under analysis of the successive image frames to extract a value and one or more labels that are positioned proximate to the value in the image frame under analysis (e.g. paragraphs 0113-0116, extracting data elements, stored as sub images of frame; data elements may be non-text data, target data elements; part of 2D frame that includes target data elements may be identified using trained classifier or segmentation code that segments the data elements from the captured frame; paragraph 0118, conversion from non-text data to text data computed by classifier of non-text data labeled with text data or OCR code that detects image representation of characters in the frame and converts to a text representation; paragraph 0128, detecting manual entry of data in UI; monitoring  fields designated for user entry by classifier designed to identify such fields automatically, for example, based on appearance of the field and/or based on tags associated with the field that are previously known to be associated with data that is manually entered; i.e. a data entry by the user or other target data element is extracted based on tags/labels associated with the field/value in the UI, such as identifying a field in the UI by extracting a tag associated with the field, and then extracting a value entered into the field by the user); and 
identifying a current setting value for the medical imaging examination by associating the screen-scraped value with a setting of the medical imaging examination based on the screen- scraped one or more labels that are positioned proximate to the value in the image frame under analysis (e.g. paragraph 0121, converted metadata values obtained from UIs analyzed to identify baseline parameters; paragraph 0124, analyzing changes in values of metadata values in frames; paragraph 0128, detecting manual entry of data by user to field monitored based on tag associated with field which is known to be associated with entered data; paragraph 0129-0133, detecting deviation from baseline parameter, such as of converted metadata values, medical parameters measured by the medical monitoring device, or of data entered by user; i.e. where in order to detect a deviation with respect to a baseline parameter, the current value which is to be compared with the baseline parameter and/or rules defining the deviation must be identified and associated with a given setting/baseline parameter; Examiner notes that the “current setting value for the medical imaging examination” and “setting of the medical imaging examination” appears to be a separate and distinct elements from the “settings of the medical imaging device” recited in claim 1 and, therefore, could be a setting value of a different type under the broadest reasonable interpretation); 
wherein the status information on the medical imaging examination is updated with the current setting value (e.g. paragraph 0117, plot of medical parameters over time; paragraph 0121, converted metadata values obtained from multiple UIs analyzed to identify baseline parameters; paragraph 0122, matching baseline, matching EMR record of patient and monitoring data obtained by monitoring device; paragraph 0123, values of monitoring parameters obtained from monitoring device and other values stored in EMR, for example reading of previously obtained ECG, abnormal oxygen level reading, etc.; paragraph 0139, storing indication of deviation in EMR of patient; paragraph 0147, acts 402-418 iterated; paragraph 0142, storing indication of collected values in EMR of patient; extracting converted metadata from medical UI such as radiology information system to another such as medical UI of a monitoring device; storing data from multiple medical UIs in EMR, such as in aggregated form; i.e. as various monitored parameters and user-entered values are changed/updated, this information, which is indicative of a status of the patient, is stored in the EMR).
With respect to claim 6, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 1, and Cohen Maimon further teaches wherein the screen-scrape of information includes: 
screen scraping an image frame under analysis of the successive image frames to detect an error or warning message depicted on the display screen of the medical imaging device (e.g. paragraph 0133, detecting incorrect data entered by user; paragraph 0135, set of rules defining normally operating UIs; deviation from set of rules indicative of improper data entry, such as failed logins; paragraph 0136, improper data entry); 
wherein the at least one electronic processor is further programmed to output an alert perceptible at the remote location when the detected error or warning message satisfies an error or warning alert criterion (e.g. paragraph 0125, generated instructions include alert to IT administrator, cybersecurity professional, etc.; paragraphs 0138-0139, instructions generated based on detected deviation, including an alert message for presentation on a screen of another computing device).
With respect to claim 7, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 1, and Cohen Maimon further teaches wherein the screen-scrape of information includes: performing optical character recognition (OCR) on an image frame under analysis of the successive image frames to extract textual information (e.g. paragraph 0043, OCR performed on data extracted from digital displays; paragraph 0095, analyzing 2D frame; text extracted from image sub-portion and/or entire frame such as by using an OCR process; paragraph 0118, conversion from non-text data to text data computed by OCR code that detects image representation of characters in the respective frame and converts the detected image representation to a text representation of the characters).
With respect to claim 14, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 1, and Cohen Maimon further teaches wherein the at least one electronic processor is programmed to: 
retrieve at least one workflow template based on the information extracted from the screen-scraped video (e.g. paragraph 0124, monitoring and analyzing frames; paragraph 0128, frames monitored for detecting manual data entry by user; paragraph 0129, deviation detected according to set of rules; set of rules defined manually, according to guidelines, or by code; paragraph 0133, detected deviation of monitored user entry according to set of rules; paragraph 0134, set of rules defining target user behavior, optimal desired target user behavior; paragraph 0136, set of rules defining allowable entry of data; i.e. where sets of rules defining target user behavior, including optimal user behavior and allowable user data entry are analogous to a workflow template (i.e. in that they define at least expected/desired user operations utilizing the user interface), and these rules are accessed/referred to for the purpose of assessing user compliance based on information extracted from the frames); 
compare the status information on the medical imaging examination with information in the retrieved at least one workflow template (e.g. paragraph 0129, detecting deviation according to rules; paragraph 0130, deviation of monitored converted metadata values; paragraph 0131, deviation of medical parameters; paragraph 0133, detected deviation of monitored user entry, according to set of rules; incorrect/erroneous data entered by user, no data entered by user; deviation indicative of lack of compliance by user, lack of optimal performance, lack of knowledge of user in performing operation; paragraph 0136, deviation from set of rules indicative of proper data entry; i.e. in order to determine the deviation, the system must evaluate the monitored user interface activity, as stored based on capturing and analyzing information displayed in frames (analogous to status information, i.e. information reflecting changes to the user interface in the course of using the medical devices and UIs) with respect to a corresponding rule defining expected/acceptable user behavior, which is analogous to comparing status information with a workflow template); and 
wherein the alert criterion is based on the comparison of the status information on the medical imaging examination with the information in the retrieved at least one workflow template (e.g. paragraphs 0138-0139, instructions generated based on detected deviation, including storing indication of deviation in patient EMR, alert message for presentation on screen of another device, graphical overlay alert for presentation over medical UI, etc.; paragraph 0143, sending alert indicative of detected deviation, such as to mobile device of supervising healthcare professional, display of another server, nurse monitoring station, email, etc.).
With respect to claim 19, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 18, and Cohen Maimon further teaches wherein the method further includes: 
retrieving at least one workflow template based on the information extracted from the screen-scraped video (e.g. paragraph 0124, monitoring and analyzing frames; paragraph 0128, frames monitored for detecting manual data entry by user; paragraph 0129, deviation detected according to set of rules; set of rules defined manually, according to guidelines, or by code; paragraph 0133, detected deviation of monitored user entry according to set of rules; paragraph 0134, set of rules defining target user behavior, optimal desired target user behavior; paragraph 0136, set of rules defining allowable entry of data; i.e. where sets of rules defining target user behavior, including optimal user behavior and allowable user data entry are analogous to a workflow template (i.e. in that they define at least expected/desired user operations utilizing the user interface), and these rules are accessed/referred to for the purpose of assessing user compliance based on information extracted from the frames); 
comparing the status information on the medical imaging examination with information in the retrieved at least one workflow template (e.g. paragraph 0129, detecting deviation according to rules; paragraph 0130, deviation of monitored converted metadata values; paragraph 0131, deviation of medical parameters; paragraph 0133, detected deviation of monitored user entry, according to set of rules; incorrect/erroneous data entered by user, no data entered by user; deviation indicative of lack of compliance by user, lack of optimal performance, lack of knowledge of user in performing operation; paragraph 0136, deviation from set of rules indicative of proper data entry; i.e. in order to determine the deviation, the system must evaluate the monitored user interface activity, as stored based on capturing and analyzing information displayed in frames (analogous to status information, i.e. information reflecting changes to the user interface in the course of using the medical devices and UIs) with respect to a corresponding rule defining expected/acceptable user behavior, which is analogous to comparing status information with a workflow template); and 
wherein the alert criterion is based on the comparison of the status information on the medical imaging examination with the information in the retrieved at least one workflow template (e.g. paragraphs 0138-0139, instructions generated based on detected deviation, including storing indication of deviation in patient EMR, alert message for presentation on screen of another device, graphical overlay alert for presentation over medical UI, etc.; paragraph 0143, sending alert indicative of detected deviation, such as to mobile device of supervising healthcare professional, display of another server, nurse monitoring station, email, etc.).
With respect to claim 15, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 14, and Cohen Maimon further teaches wherein the at least one electronic processor is programmed to: 
compare the status information on the medical imaging examination with corresponding values of the information in the at least one workflow template (e.g. paragraph 0124, monitoring and analyzing frames; paragraph 0128, frames monitored for detecting manual data entry by user; paragraph 0129, detecting deviation according to rules; paragraph 0130, deviation of monitored converted metadata values; paragraph 0131, deviation of medical parameters; paragraph 0133, detected deviation of monitored user entry, according to set of rules; incorrect/erroneous data entered by user, no data entered by user; deviation indicative of lack of compliance by user, lack of optimal performance, lack of knowledge of user in performing operation; paragraph 0136, deviation from set of rules indicative of proper data entry; i.e. in order to determine the deviation, the system must evaluate the monitored user interface activity, as stored based on capturing and analyzing information displayed in frames (analogous to status information, i.e. information reflecting changes to the user interface in the course of using the medical devices and UIs) with respect to a corresponding rule defining expected/acceptable user behavior, which is analogous to comparing status information with a workflow template, where the rules include corresponding acceptable/expected values, such as is discussed in at least paragraphs 0133 (patient name must match EMR, expected “logical” values, a defined time interval in which input is expected) and 0136 (rules indicating allowable entry of data, such as correct spellings of possible medications, reasonable/unreasonable amounts of medication, etc.)); and 
wherein the alert criterion is based on the status information on the medical imaging examination being outside a range of values of the information in the at least one workflow template (e.g. paragraph 0133, detected deviation of monitored user entry, such as incorrect/erroneous data entered, or no data entered within defined time interval, as defined by the rules; paragraph 0136, deviation from set of rules defining allowable entry of data, such as an improper entry including misspelled medication, unreasonable amount of medication; paragraphs 0138-0139, instructions generated based on detected deviation, including storing indication of deviation in patient EMR, alert message for presentation on screen of another device, graphical overlay alert for presentation over medical UI, etc.; paragraph 0143, sending alert indicative of detected deviation, such as to mobile device of supervising healthcare professional, display of another server, nurse monitoring station, email, etc.; i.e. where the sets of rules define an acceptable range of values (such as values matching EMR, values which are “logical” as opposed to “illogical,” correct spellings of possible medications, reasonable/unreasonable amounts of medications, etc., time periods/ranges during which user inputs are expected), and deviation is detected based on user entry/health parameter being outside of the defined acceptable values, and the detection of the deviation is a criterion for issuing the alert).
With respect to claim 16, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 14, and Cohen Maimon further teaches wherein the alert criterion is based on the maintained status information on the medical imaging examination indicating one or more of:  extensive editing of scan settings by the local operator; multiply-repeated imaging sequences; and/or an imaging session running excessively long (e.g. paragraphs 0133-0136, incorrect/erroneous data entered; no data entered during defined time interval; deviation indicative of lack of compliance by user according to desired behavior, lack of optimal performance, lack of knowledge of user; entry of inappropriate data such as dangerous levels of medication; improper data entry such as unreasonable amounts of medication; i.e. where a deviation as indicated by no user input during a defined time interval is analogous to an imaging session running excessively long, and where a deviation as indicated by entry of inappropriate/improper data is analogous to extensive editing of settings; Examiner notes that the recited “scan settings” appears to be a separate and distinct element from the “settings of the medical imaging device” recited in claim 1 and, therefore, could be a setting value of a different type under the broadest reasonable interpretation).
With respect to claim 17, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 1, and Cohen Maimon further teaches wherein the at least one electronic processor is programmed to screen-scrape video of a plurality of medical imaging devices disposed at a corresponding number of medical imaging device bays (e.g. paragraph 0033, multiple medical UIs presented on respective multiple displays of multiple client terminals; for each display presenting a medical UI, respective frame in video stream is captured, analyzed, etc.; paragraph 0034, computer aided diagnosis and other analysis using 3D medical images; paragraph 0073, computing devices, including radiology workstation, medical imaging machines, CT, MRI, X-ray, ultrasound; paragraph 0082, anatomical image loaded for viewing; paragraph 0088, processing of video stream in real time; monitoring of medical devices monitoring a patient performed in real time; Fig. 2 showing a plurality of terminal devices 260 connected to a plurality of computing devices 202 and networked via respective communication interfaces 214 to network 252; paragraph 0119, performing acts 402-406 of Fig. 4 for each of multiple medical UIs presented on respective displays of respective client terminals; paragraph 0125, analysis performed by central server that receives data streamed from multiple computing devices, such as over a network; paragraph 0142, radiology information system medical UI).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Maimon in view of Steinberg, further in view of Arthur (US 20120182244 A1).
With respect to claim 8, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 1.  Cohen Maimon does not explicitly disclose wherein the at least one electronic processor is further programmed to: 
perform screen sharing in which the controller display of the medical imaging device is shared at the workstation display; 
wherein the extraction of the successive image frames comprises extraction of the successive image frames from the screen sharing of the controller display of the medical imaging device at the workstation at the remote location.
However, Arthur teaches wherein the at least one electronic processor is further programmed to: 
perform screen sharing in which the controller display of the medical imaging device is shared at the workstation display (e.g. paragraph 0052, system 100 in medical procedure room 101 including video processor 130 which receives input 140 from multiple procedure room devices 150 including camera, fluoroscopy device, ultrasound device, etc.; paragraph 0053, procedure room devices provide video signals to video processor; paragraph 0059, encoder/decoder 180 accepting output from video processor 130 to encode output for transmission over network; stream provided to repeater 190 and transmitted to remote data center 200; paragraph 0060, remote data center comprises video broadcast servers 210 and database servers 220; paragraph 0063, remote application 250 run on remote device 170 used by remote technician to assist in procedure; application connecting to data center and system 100 through network; paragraph 0064, using application 250 remote technician accessing center 200, selecting procedure, connecting to video broadcast server 210; remote application 250 displaying same information as appears on display 110 in procedure room, allowing technician to see same information as is being displayed to the physician; paragraph 0065, remote application 250 also connecting directly to procedure room devices 150; paragraph 0068, remote technician may access video display from system 100 and control procedure room devices 150; paragraph 0069, remote device 170 displaying images generated by procedure room devices 150, and can control the video processor 130); 
wherein the extraction of the successive image frames comprises extraction of the successive image frames from the screen sharing of the controller display of the medical imaging device at the workstation at the remote location (e.g. paragraph 0069, remote device displaying images generated by procedure room devices, controlling video processor 130, and having capabilities to combine any of the images and render display on screen of remote device; paragraph 0079, Fig. 11, using control screen 470 on remote device 170, which illustrates video output from procedure room device 150, video output 151 may be controlled, edited, saved, freeze-framed, etc.; i.e. at the remote workstation, which may be displaying the screen-shared video of the procedure room device (including an imaging device), extraction of frames of the shared video, such as by saving and/or freeze-framing of the video output of the control room device, may be performed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen Maimon, Steinberg, and Arthur in front of him to have modified the teachings of Cohen Maimon (directed to processing data extracted from frames captured from video signals, such as video signals of a plurality of medical devices including medical imaging devices) and Steinberg (directed to image-guided medical procedures), to incorporate the teachings of Arthur (directed to an integrated multi-display with remote programming and viewing capability, such as of video signals of a plurality of medical devices including medical imaging devices) to include the capability share the screen/display of the medical imaging device at a remote workstation display, such that video extraction may also occur at the remote workstation.  One of ordinary skill would have been motivated to perform such a modification in order to solve various problems with providing local and remote access to images from multiple devices used in a procedure room, by providing access to medical procedures without the disadvantage of contamination due to excessive device controls or physical attendance of numerous individuals, or when physical attendance would be impossible or impractical, resulting in a system that is easier to use and more flexible and which provides a technician in a different location to assist a physician in a procedure room as described in Arthur (paragraph 0044, 0046-0049).
With respect to claim 9, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 1, and Cohen Maimon further teaches wherein the at least one electronic processor is further programmed to: 
receive a video feed capturing the controller display of the medical imaging device, wherein the extraction of the successive image frames comprises extraction of the successive image frames from the received video feed (e.g. paragraph 0032, frames grabbed from video signals such as by in-line/parallel connection between client terminal and display, splitter port, etc.; paragraph 0033, data presented within multiple medical UIs presented on multiple displays; for each display presenting a respective medical UI, a respective frame of the video stream is captured; multiple frames monitored; paragraph 0034, 2D frames and metadata extracted from video stream of display of 3D medical images; paragraph 0039, extraction from frames captured from video signals; video signals sent by client terminal to display, and are intercepted by inline connection, splitter port, etc.; paragraph 0045, capturing frames of video stream; paragraph 0073, client terminals include imaging devices such as radiology workstation, medical imaging machines such as CT, MRI, X-Ray, ultrasound, etc.; paragraph 0079, device 202A receiving input of image on display 262A of client terminal 260A; paragraph 0081, device 202C capturing anatomical images obtained from server and presented on radiology workstation; paragraph 0087, describing act 306 of Fig. 3, frame currently presented on display of client terminal captured from video signals; paragraph 0088, processing video stream in real time; real time monitoring of medical devices monitoring patient; paragraph 0112, Fig. 4, current frames of video stream of certain medical UI presented on certain display of certain client terminal captured by certain computing device, such as is described with respect to Fig. 2 and act 304 of Fig. 3; capturing of frames from video stream performed as described with reference to act 306 of Fig. 3; paragraph 0120, display of client terminal presents medical monitoring application monitoring multiple medical parameters of patient, another display of another client terminal presents medical UI of medical database storing medical records, for example, EMR application storing EMR of patient, PACS viewer presenting list of stored images; paragraph 0126, multiple frames captured from video stream monitored; paragraph 0127, frames monitored by iterating acts 402-406; paragraph 0147, acts 402-418 iterated).
Cohen Maimon does not explicitly disclose wherein the at least one electronic processor is further programmed to display the video feed at the workstation display.  However, Arthur teaches wherein the at least one electronic processor is further programmed to display the video feed at the workstation display (e.g. paragraph 0052, system 100 in medical procedure room 101 including video processor 130 which receives input 140 from multiple procedure room devices 150 including camera, fluoroscopy device, ultrasound device, etc.; paragraph 0053, procedure room devices provide video signals to video processor; paragraph 0059, encoder/decoder 180 accepting output from video processor 130 to encode output for transmission over network; stream provided to repeater 190 and transmitted to remote data center 200; paragraph 0060, remote data center comprises video broadcast servers 210 and database servers 220; paragraph 0063, remote application 250 run on remote device 170 used by remote technician to assist in procedure; application connecting to data center and system 100 through network; paragraph 0064, using application 250 remote technician accessing center 200, selecting procedure, connecting to video broadcast server 210; remote application 250 displaying same information as appears on display 110 in procedure room, allowing technician to see same information as is being displayed to the physician; paragraph 0065, remote application 250 also connecting directly to procedure room devices 150; paragraph 0068, remote technician may access video display from system 100 and control procedure room devices 150; paragraph 0069, remote device 170 displaying images generated by procedure room devices 150, and can control the video processor 130).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen Maimon, Steinberg, and Arthur in front of him to have modified the teachings of Cohen Maimon (directed to processing data extracted from frames captured from video signals, such as video signals of a plurality of medical devices including medical imaging devices) and Steinberg (directed to image-guided medical procedures), to incorporate the teachings of Arthur (directed to an integrated multi-display with remote programming and viewing capability, such as of video signals of a plurality of medical devices including medical imaging devices) to include the capability share the screen/display of the medical imaging device at a remote workstation display.  One of ordinary skill would have been motivated to perform such a modification in order to solve various problems with providing local and remote access to images from multiple devices used in a procedure room, by providing access to medical procedures without the disadvantage of contamination due to excessive device controls or physical attendance of numerous individuals, or when physical attendance would be impossible or impractical, resulting in a system that is easier to use and more flexible and which provides a technician in a different location to assist a physician in a procedure room as described in Arthur (paragraph 0044, 0046-0049).
With respect to claim 10, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 9.  Cohen Maimon does not explicitly disclose wherein the at least one electronic processor is programmed to display images acquired by the medical imaging device during the medical imaging examination at the workstation display.  However, Arthur teaches wherein the at least one electronic processor is programmed to display images acquired by the medical imaging device during the medical imaging examination at the workstation display (e.g. paragraph 0052, system 100 in medical procedure room 101 including video processor 130 which receives input 140 from multiple procedure room devices 150 including camera, fluoroscopy device, ultrasound device, etc.; paragraph 0053, procedure room devices provide video signals to video processor; paragraph 0059, encoder/decoder 180 accepting output from video processor 130 to encode output for transmission over network; stream provided to repeater 190 and transmitted to remote data center 200; paragraph 0060, remote data center comprises video broadcast servers 210 and database servers 220; paragraph 0063, remote application 250 run on remote device 170 used by remote technician to assist in procedure; application connecting to data center and system 100 through network; paragraph 0064, using application 250 remote technician accessing center 200, selecting procedure, connecting to video broadcast server 210; remote application 250 displaying same information as appears on display 110 in procedure room, allowing technician to see same information as is being displayed to the physician; paragraph 0065, remote application 250 also connecting directly to procedure room devices 150; paragraph 0068, remote technician may access video display from system 100 and control procedure room devices 150; paragraph 0069, remote device 170 displaying images generated by procedure room devices 150, and can control the video processor 130).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen Maimon, Steinberg, and Arthur in front of him to have modified the teachings of Cohen Maimon (directed to processing data extracted from frames captured from video signals, such as video signals of a plurality of medical devices including medical imaging devices) and Steinberg (directed to image-guided medical procedures), to incorporate the teachings of Arthur (directed to an integrated multi-display with remote programming and viewing capability, such as of video signals of a plurality of medical devices including medical imaging devices) to include the capability share the screen/display of the medical imaging device at a remote workstation display.  One of ordinary skill would have been motivated to perform such a modification in order to solve various problems with providing local and remote access to images from multiple devices used in a procedure room, by providing access to medical procedures without the disadvantage of contamination due to excessive device controls or physical attendance of numerous individuals, or when physical attendance would be impossible or impractical, resulting in a system that is easier to use and more flexible and which provides a technician in a different location to assist a physician in a procedure room as described in Arthur (paragraph 0044, 0046-0049).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Maimon in view of Steinberg, further in view of Gilbert (US 20190290215 A1).
With respect to claim 11, Cohen Maimon in view of Steinberg teaches all of the limitations of claim 1.  Cohen Maimon does not explicitly disclose wherein the at least one electronic processor is further programmed to: display the status information on the medical imaging examination at the workstation display.  However, Gilbert teaches wherein the at least one electronic processor is further programmed to: display the status information on the medical imaging examination at the workstation display (e.g. paragraphs 0109-0113, using image recording system mounted relative to objects or instruments used in a medical procedure, for capturing images, such as heart rate monitor providing data including heart rate, pulse, blood pressure, infusion pump providing data including value and units of rate of infusion, units of the rate, volume of substance infused, data recording objects providing images which can be used to determine procedure event data, etc.; paragraph 0114, user able to define regions of interest of each image; each region associated with timestamp and procedure level data identifying data type, association of kind of data and what role the data plays in the procedure, not limited to what the data means to stage or status of the medical procedure; paragraph 0119, operation location logging system extracting procedure instrument data and procedure event data corresponding to each of the defined regions of interest, associate extracted data with timestamp of the image; extraction may be performed using OCR technique to extract data from the images, such as measures of pressures, temperatures, flow rate, quantity of substance administered, units, filenames; image feature recognition can be used for 2D image captures such as ultrasound, angiography, fluoroscopy, OCT, etc., and used to indicate if measure of arterial diameter in images change, etc.; changes made to checkboxes which indicate pre-specified events or other types of events that may take place during procedure; paragraph 0121, console configured to display rendered representation of extracted data along with image of region of interest; paragraph 0122, also generating graphical representation of medical procedure parameters computed using the medical data such as graph of continuous variables computed based on extracted data, including indicators showing timestamps for events occurring during medical procedures, changes to region of interest on image above or below threshold, change to feature in image, etc.; paragraph 0123, describing Figs. 6A-B as screens of console of operating location logging system; rendering graphical representation of medical procedure parameter computed using medical data and associated timestamp; paragraph 0125, Fig. 7 console screen of operating location logging system in which results of analyses of multiple instruments and objects shown, including representation of medical procedure parameters, as well as alert parameters, computed using the medical data and associated timestamp, and also including representation 738 which is a timeline of active markers showing when events occurred during the procedure; example alert can be based on indications of whether specified task or procedure is completed or not; see also Figs. 8A-B; paragraphs 0160-0161, describing the console 1003 as shown in Fig. 10).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen Maimon, Steinberg, and Gilbert in front of him to have modified the teachings of Cohen Maimon (directed to processing data extracted from frames captured from video signals, such as video signals of a plurality of medical devices including medical imaging devices) and Steinberg (directed to image-guided medical procedures), to incorporate the teachings of Gilbert (directed to medical procedure logging in a complex medical procedure including by using an image recording system to capture displays of medical instruments and computing/collecting medical data based on captured images, such as of video signals of a plurality of medical devices including medical imaging devices) to include the capability to display the status information (i.e. data which is maintained based on information captured from video frames of an imaging device) on a workstation/console (i.e. including designated ROIs of screens of various devices including medical imaging devices, along with additional medical parameters derived from information extracted from captured screen video, and correlated timestamps and medical events, which collectively indicate a status of a medical procedure/examination involving the use of imaging devices, as taught by Gilbert).  One of ordinary skill would have been motivated to perform such a modification in order to provide an operating logging system that can be used in connection with a medical procedure, which may be implemented widely in many differing types of medical situations, regardless of type of manufacturer or format of any given medical instrument or data recording object, as described in Gilbert (paragraph 0029).
With respect to claim 12, Cohen Maimon in view of Steinberg, further in view of Gilbert teaches all of the limitations of claim 11, and Gilbert further teaches wherein the at least one electronic processor is programmed to display the status information on the medical imaging examination at the workstation display using a standard display format that is independent of the controller display (e.g. paragraph 0029, system implemented regardless of type of manufacturer or format of any given medical instrument; as can be seen by comparing Figs. 4A-D with Figs. 6A-B, 7, and 8A-B, only designated portions of displays of individual instruments/displays are extracted for display (i.e. regions of interest indicated by user as described in paragraph 0123) on the console screen in an aggregated format, and additional derived data regarding the status of the procedure is also displayed which is not based on any individual device’s controller display (such as graphical representations 708, 728, 738 and 710, 730, 740 of Fig. 7), where the aggregated format is therefore standardized and independent of the controller display of any particular medical instrument; paragraph 0128, displaying results of composite analyses of multiple instruments and objects; i.e. where performing and presenting a composite analysis of different data from different medical instruments is also performed using a display format which is independent of any particular instrument’s controller display).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen Maimon, Steinberg, and Gilbert in front of him to have modified the teachings of Cohen Maimon (directed to processing data extracted from frames captured from video signals, such as video signals of a plurality of medical devices including medical imaging devices) and Steinberg (directed to image-guided medical procedures), to incorporate the teachings of Gilbert (directed to medical procedure logging in a complex medical procedure including by using an image recording system to capture displays of medical instruments and computing/collecting medical data based on captured images, such as of video signals of a plurality of medical devices including medical imaging devices) to include the capability to display the status information (i.e. data which is maintained based on information captured from video frames of an imaging device) on a workstation/console (i.e. including designated ROIs of screens of various devices including medical imaging devices, along with additional medical parameters derived from information extracted from captured screen video, and correlated timestamps and medical events, which collectively indicate a status of a medical procedure/examination involving the use of imaging devices, as taught by Gilbert), in a standardized and aggregated format which is independent of the display controller of any particular medical device.  One of ordinary skill would have been motivated to perform such a modification in order to provide an operating logging system that can be used in connection with a medical procedure, which may be implemented widely in many differing types of medical situations, regardless of type of manufacturer or format of any given medical instrument or data recording object, as described in Gilbert (paragraph 0029).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen Maimon in view of Steinberg, further in view of Gilbert, further in view of Suzuki et al. (US 20200138397 A1).
With respect to claim 13, Cohen Maimon in view of Steinberg, further in view of Gilbert teaches all of the limitations of claim 12.  Although Gilbert further teaches the use of operator level data including an instrument identifier (e.g. paragraph 0055), Cohen Maimon and Gilbert do not explicitly disclose wherein the standard display format further includes a display of at least a vendor of the medical imaging device.  However, Suzuki teaches wherein the standard display format further includes a display of at least a vendor of the medical imaging device (e.g. paragraph 0126, displaying imaging information, user’s name, etc.; paragraph 0127, comparing imaging durations, identifying user having poor skills, etc.; paragraph 0129, paragraph 0142, facility manager wishing to increase efficiency of future operations and supervisor of users wishing to visualize difference in skill between users, etc.; parties relevant to medication cart require information about the medication cart; paragraph 0143, in the operation management system and/or imaging device, various types of information such as the name/manufacturer’s name of the imaging device, status, etc., are displayed, as shown in Fig. 14A-B).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen Maimon, Steinberg, Gilbert, and Suzuki in front of him to have modified the teachings of Cohen Maimon (directed to processing data extracted from frames captured from video signals, such as video signals of a plurality of medical devices including medical imaging devices), Steinberg (directed to image-guided medical procedures), and Gilbert (directed to medical procedure logging in a complex medical procedure including by using an image recording system to capture displays of medical instruments and computing/collecting medical data based on captured images, such as of video signals of a plurality of medical devices including medical imaging devices), to incorporate the teachings of Suzuki (directed to an operation management system, mobile radiation generating device, and mobile radiographic imaging system, i.e. an operation management system for an imaging device such as an X-ray device) to include the capability to display, as part of the status information, a vendor of a medical imaging device utilized in the procedure.  One of ordinary skill would have been motivated to perform such a modification in order to easily increase the efficiency of future operations of a mobile radiation/imaging device, and meet various demands from relevant parties, such as a supervisor wishing to visualize differences in skill between imaging device users as described in Suzuki (paragraph 0010, 0142, 0144).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Garibaldi et al. (US 20080058963 A1) teaches consolidated user interface systems for operating multiple medical systems (e.g. abstract, Fig. 2, Figs. 11-14, including shared video output from at least one imaging device), including using predefined workflow/procedure (e.g. paragraphs 0036-0037).
Gotman et al. (US 20160062956 A1) teaches use of screen layout templates to identify regions in captured screen shots of medical imaging/visualization applications (e.g. paragraph 0033).
Zannoli (US 20180263574 A1) teaches capturing and combined display of medical equipment video, including that of medical imaging devices (e.g. abstract, Fig. 3).
Suehling et al. (US 20120014559 A1) teaches that knowledge about imaging protocol parameters such as contrast bolus phase can be extracted from images by automatic parsing and semantic labeling (paragraph 0005).
Beydoun et al. (US 20180254099 A1) teaches that OCR or computer vision algorithms can be used to identify and extract image acquisition parameters and other information from a captured image frame (e.g. paragraph 0062, Fig. 3).
Abrahamsson (US 20210035670 A1) teaches recording images of virtually any medical information displayed or provided by a medical device (paragraph 0007), where the image may be of a medical device parameter setting, and extracted data may be extracted medical device parameter setting data (paragraph 0026).
Muraoka (US 20180049712 A1) teaches acquiring data on moving images, including imaging parameters of imaging apparatuses used to capture moving images (paragraphs 0036-0037).
Panarace (US 20090252392 A1) teaches a system for analyzing medical images, including by extracting data from images, the data including one or more technical settings associated with the medical imaging device from which the image was obtained (paragraph 0005, 0015).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179